Citation Nr: 0416083	
Decision Date: 06/21/04    Archive Date: 06/30/04

DOCKET NO.  01-09 831A	)	DATE
	)
	)

On appeal from the
Veterans Affairs Medical Center in Canandaigua, New York


THE ISSUES

1.  Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred at Lourdes Hospital from July 18, 
2000 to January 3, 2001.  (Claim filed by the veteran.)

2.  Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred at Lourdes Hospital from July 18, 
2000 to January 3, 2001.  (Claim filed by the veteran's 
surviving spouse.)

[The matter of entitlement to Dependency and Indemnity 
Compensation (DIC) under 38 U.S.C.A. § 1151 is addressed in a 
separate decision.)


REPRESENTATION

Appellant represented by:	The American Legion
ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, II, Counsel


INTRODUCTION

The appellant is the widow of a veteran who served on active 
duty from July 1942 to July 1946, and died in February 2001.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2001 determination by 
Department of Veterans Affairs (VA) Medical Center (MC) in 
Canandaigua, New York the agency of original jurisdiction 
(AOJ).  

The issues have been characterized as stated on the preceding 
page to reflect the status of the claim(s).  [The matter of 
entitlement to DIC under 38 U.S.C.A. § 1151 is addressed in a 
separate decision as it comes from another AOJ.] 

The matter of the claim filed by the appellant is REMANDED to 
the AOJ via the Appeals Management Center (AMC) in 
Washington, D.C.  VA will notify you if further action is 
required on your part.


FINDING OF FACT

The veteran filed a claim seeking reimbursement of 
unauthorized medical expenses; he died on February [redacted], 2001, 
before the claim was adjudicated.





CONCLUSION OF LAW

Because of the veteran's death, the Board has no jurisdiction 
to adjudicate the merits of his claim.  38 U.S.C.A. § 7104(a) 
(West 2002); 38 C.F.R. § 20.1302  (2003). 


REASONS AND BASES FOR FINDING AND CONCLUSION

This claim has been adjudicated as though the veteran was the 
claimant.  The veteran died on February [redacted], 2001, prior to 
the adjudication of his claim for reimbursement of medical 
expenses incurred in connection with his private hospital 
care from July 2000 through January 2001.  His surviving 
spouse submitted a notice of disagreement "on behalf" of the 
veteran following the February 2001 denial of his claim.  

As a  matter of law, veterans' claims do not survive their 
deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. 
Cir. 1996);  Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); 
Landicho v.  Brown, 7 Vet. App. 42, 47 (1994).  Consequently, 
the appeal regarding the veteran's claim, on the merits, has 
become moot by virtue of his death, and must be dismissed for 
lack of jurisdiction.  38 U.S.C.A. § 7104(a); 38 C.F.R. § 
20.1302.  By this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R.  § 
20.1106.


ORDER

The appeal of the veteran's claim seeking reimbursement of 
unauthorized medical expenses is dismissed.

REMAND

By a February 2001 decision, the AOJ denied the claim for 
payment or reimbursement of unauthorized medical expenses 
incurred by the veteran at Lourdes Hospital from July 18, 
2000 to January 3, 2001.  Unfortunately, the veteran had died 
on February [redacted], 2001, shortly after submitting his claim and 
about two weeks prior to the AOJ denial.  A letter in March 
2001 signed on behalf of the appellant stated a notice of 
disagreement (NOD) with the February 2001 decision.  A 
statement of the case was issued in October 2001.  She 
submitted a substantive appeal in December 2001.  (While one 
copy is date-stamped as having been received at the RO in 
August 2003, another date-stamped copy indicates that the VA 
Form 9 was actually received in December 2001, but not then 
associated with the record.) 

United States Court of Appeals for Veterans Claims (Court) 
case law clearly establishes that if a claimant perfects an 
appeal to the Board on an adverse determination regarding 
38 U.S.C. Chapters 11 & 13 benefits, then dies before the 
appeal can be adjudicated, the determination is rendered a 
nullity.  See Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Erro v. Brown, 8 Vet. App. 500 (1996).  Lacking a 
viable underlying decision by the agency of original 
jurisdiction, the Board cannot proceed to adjudicate the 
appeal on the merits.  It does not have jurisdiction to do 
so.  Id. at 334.  38 U.S.C.A. §§ 7104, 7105.  The Court has 
specifically indicated that such appeals may not go forward 
even if a personal representative of the claimant's estate 
requests to continue prosecution of the decedent's appeal.  
See Richard v. Gober, 10 Vet. App. 431 (1997).

However, the Court has not addressed whether a veteran's 
death extinguishes a pending appeal of a claim for payment or 
reimbursement of unauthorized medical expenses under Chapter 
17 of Title 38.  Because a claim for reimbursement of 
unauthorized medical expenses does not change when it becomes 
part of the estate, and because the estate, for purposes of 
the law, takes the place of the deceased veteran, the 
executor/executrix or administrator of the veteran's estate 
may continue prosecution of the claim at any stage.  Other 
entities seeking reimbursement may also be so entitled, 
either because they provided medical services to the veteran, 
or paid for those services, however, they must file a new 
claim with the VAMC since they have no legal interest in the 
deceased veteran's original claim which would allow them to 
succeed to that claim.  See 38 C.F.R. § 17.123.

Hence, if the appellant herein, the veteran's widow is the 
executrix or administrator of his estate, she may continue to 
prosecute the veteran's appeal for reimbursement under 
chapter 17.  On the other hand, if she is one who paid for 
the medical services for which reimbursement is sought, she 
may also seek reimbursement, albeit through a separate claim.  
[While 38 C.F.R. § 17.126 would bar a new claim filed more 
than two years after the date of service rendered, if she 
paid for the medical services, her 2001 NOD may be accepted 
as a claim for benefits on her own behalf.])  

The executor/executrix or administrator of the veteran's 
estate has not been specifically identified in the record 
(although there is at least one communication signed by 
another person for the appellant on behalf of the veteran's 
estate).  Consequently, it cannot be determined whether the 
estate is continuing the appeal (with the appellant herein as 
executrix or administrator).  Likewise, as it is not shown 
whether the appellant paid for the medical services in 
question, it cannot be determined whether she may seek 
reimbursement based on her own claim.

Accordingly, this case is REMANDED for the following actions:

	1.  The AOJ should undertake all 
reasonable efforts to ascertain: Whether 
the veteran's widow is the executrix or 
administrator of the deceased veteran's 
estate. And, if not, whether she paid 
the expenses for which reimbursement is 
sought.  
a)  The appellant should be notified 
that documentation to establish her 
legal capacity as executrix or 
administrator of the veteran's estate 
should be submitted; she should be asked 
to confirm that she desires to proceed 
with prosecution of the veteran's appeal 
for payment or reimbursement of 
unauthorized medical expenses.  She 
should be provided information regarding 
the right to representation before VA, 
and also of her right to a hearing and 
to provide further evidence, argument, 
or comment regarding the matter on 
appeal.  She should have the opportunity 
to respond to all of the AOJ's 
communications.  

b)  If the appellant is not the 
executrix or administrator of the 
veteran's estate, the AOJ should advise 
her that she cannot continue prosecution 
of the veteran's appeal, but may be in a 
position to seek adjudication of her own 
claim for payment or reimbursement if 
she paid for the services for which 
reimbursement is sought.  She should be 
notified of the need to submit evidence 
demonstrating her capacity as a proper 
claimant pursuant to the provisions to 
38 C.F.R. § 17.123.  If she indicates 
she is proceeding with the claim for 
reimbursement as the person who paid the 
expenses in question, the AOJ should 
advise her of all documentation 
necessary, and assist her with any 
development indicated.  

	2.  Then, the AOJ should readjudicate, 
as it presents itself, the claim seeking 
reimbursement of unauthorized medical 
expenses incurred by the veteran at 
Lourdes Hospital  from July 18, 2000 
through January 3, 2001.  If the benefit 
sought is denied, a supplemental SOC 
(SSOC) should be issued to the appellant 
(and any other party of interest, e.g., 
the executor of the veteran's estate if 
the appellant seeks reimbursement based 
on her own claim and not as executrix of 
the veteran's estate).  Those receiving 
the SSOC should have the opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate review, if appropriate.  (Both 
the MAS file and the claims folder      
should be returned to the Boar.) 

The purposes of this remand are to obtain clarifying 
information and to comply with governing regulations and 
controlling issue.  The Board intimates no opinion, either 
legal or factual, as to the ultimate disposition of this 
case.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment by the RO.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  



	                     
______________________________________________
	George R. Senyk 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



